Case 1:19-cv-00331-LO-MSN Document 79 Filed 12/23/19 Page 1 of 4 PageID# 784




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Ricardo R. Garcia,et al,

                          Plaintijfs,

                                                              Case No. 1:19-cv-331
                                                              Hon. Liam O'Grady
   Volkswagen Group of America,Inc., et
      al.,

                          Defendants.


                                             ORDER


       This matter comes before the Court on Defendant Volkswagen Aktiengesellschaft's

Motion to Dismiss Plaintiffs' Amended Complaint. Dkt. 57. The Motion has been fully briefed

and the Court dispensed with oral argument because it would not aid the decisional process.

       Having reviewed the pleadings and arguments, the Court concludes that Plaintiffs' well

pleaded factual allegations, taken as true, support that Volkswagen Aktiengesellschaft(VW-G)

and Volkswagen Group of America("VWGoA")entered into a special combination for the

purpose of unlawfully selling preproduction series vehicles. Far from pleading an end-run of

Virginia's standards for corporate veil piercing. Plaintiffs have alleged the separate entities were

joint venturers because, as relevant here, the pleaded facts indicate that VW-G manufactured and

shipped the vehicles subject to this suit to VWGo.A through Virginia, maintained at least one

record of preproduction series vehicles within the United States, directed VWGoA to perform

allegedly unlawful actions, and unlawfully made material misrepresentations about the vehicles.

See, e.g.. Am. Compl.     26, 28, 97, 104, 191-92.
Case 1:19-cv-00331-LO-MSN Document 79 Filed 12/23/19 Page 2 of 4 PageID# 785
Case 1:19-cv-00331-LO-MSN Document 79 Filed 12/23/19 Page 3 of 4 PageID# 786
Case 1:19-cv-00331-LO-MSN Document 79 Filed 12/23/19 Page 4 of 4 PageID# 787
